[Cite as Disciplinary Counsel v. Pickrel, ___ Ohio St.3d ___, 2019-Ohio-32.]




                         DISCIPLINARY COUNSEL v. PICKREL.
 [Cite as Disciplinary Counsel v. Pickrel, ___ Ohio St.3d ___, 2019-Ohio-32.]
    (No. 2017-0225—Submitted January 8, 2019—Decided January 10, 2019.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Patricia Ann Pickrel, Attorney
Registration No. 0071153, last known address in Centerville, Ohio.
        {¶ 2} The court coming now to consider its order of July 20, 2017,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent
from the practice of law for a period of two years, with one year stayed on
conditions, finds that respondent has substantially complied with that order and
with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the State of Ohio. It is further ordered that in accordance
with Gov.Bar R. V(21) and consistent with the opinion rendered herein on July
20, 2017, respondent shall serve a two-year period of monitored probation.
        {¶ 4} It is further ordered that on or before thirty days from the date of this
order relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3).
It is further ordered that at the end of respondent’s probationary period, relator
shall file with the clerk of this court a report indicating whether respondent,
during the probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated
                             SUPREME COURT OF OHIO




until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(21)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 7} For earlier case, see Disciplinary Counsel v. Pickrel, 151 Ohio St.3d
466, 2017-Ohio-6872, 90 N.E.3d 853.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          2